Citation Nr: 1337105	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-49 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include Achilles tendinitis, plantar fasciitis, pes planus, and a talus spur.

2.  Entitlement to service connection for a right foot disability, to include Achilles tendinitis, plantar fasciitis, pes planus, and a talus spur.

3.  Entitlement to service connection for a disability of the left hip.

4.  Entitlement to service connection for a disability of the right hip.

5.  Entitlement to service connection for a disability of the left knee.

6.  Entitlement to service connection for a disability of the lumbar segment of the spine.

7.  Entitlement to service connection for a disability of the cervical segment of the spine.

8.  Entitlement to service connection for chronic migraine headaches.

9.  Entitlement to service connection for chronic fatigue syndrome (CFS).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990, and from February 1991 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a January 2008 rating decision, the RO granted service connection for chronic folliculitis and temporomandibular joint (TMJ) disease and assigned each a noncompensable rating, effective June 27, 2007; denied entitlement to a 10 percent evaluation based upon multiple, noncompensable, service connected disabilities; and denied service connection for bilateral hip, knees, and hearing loss disabilities; back, neck, and; bilateral foot disabilities, including Achilles tendinitis, plantar fasciitis, pes planus, and talus spur; rhinitis; sinusitis; tinnitus; chronic migraine headaches; sleep apnea; residuals of a nasal fracture; a deviated septum; and chronic fatigue syndrome.

In a November 2009 rating decision, the RO increased the evaluation for TMJ to 10 percent, effective June 27, 2007.

In January 2010, the Veteran testified at a Decision Review Officer (DRO) hearing, and in August 2011, he testified before the undersigned in a hearing at the Board; transcripts of both hearings are of record.

In a September 2010 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation, effective June 27, 2007; and for bilateral hearing loss and assigned a noncompensable rating, effective February 12, 2010.  In the same decision, the RO increased the evaluation for chronic folliculitis to 30 percent disabling, effective July 31, 2010.  At his August 2011 hearing, the Veteran testified that he was satisfied with 30 percent disability evaluation; but that the 30 percent evaluation should have been effective June 27, 2007, the effective date of the initial grant of service connection.

While a veteran is presumed to be seeking the maximum benefits available under law, he can choose to limit to his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's testimony and October 2010 correspondence make clear that he has limited his appeal to the question of entitlement to a 30 percent evaluation for the entire period since the effective date of service connection.

In March 2012, the Board found that the Veteran had withdrawn his appeal with respect to the issues of entitlement to an increased evaluation for TMJ and bilateral hearing loss.  As such, those issues were dismissed.  The Board granted service connection for a deviated nasal septum, sinusitis, and rhinitis.  Also, the Board granted an earlier effective date for the assignment of a 30 percent disability rating for chronic folliculitis.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

In accordance with the Board's remand, the Veteran underwent various medical examinations in April 2012.  The examiner did not provide all of the information sought.  

The same was true of a medical opinion provided by a medical officer at the AMC.  The Board is required to remand the remaining issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED for the following redevelopment: 

1.  The agency of original jurisdiction should schedule the Veteran for VA examinations to determine whether any current low back, neck, hip, or knee disability is related to reported injuries in service, or was caused or aggravated by a service-connected disability.  The examinations should be conducted by medical doctors, and the examiner must not be the examiner who provided the examinations in April 2012.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide responses to the following:

a.  Did the Veteran's current disabilities of the back, neck, hips, and/or knees have their onset while the Veteran was on active duty? 

b.  Are the Veteran's current disabilities of the back, neck, hips, and/or knees related to January 1990 and March 1991 basketball injuries, an April 1988 flashlight injury, and/or February 1990 injury from stepping into a hole noted in service, or is otherwise the result of a disease or injury in service.   

c.  If the examiner finds that the Veteran's low back, neck, bilateral hip, and bilateral knee disabilities are not at least as likely as not related to the injuries documented in service, or otherwise a result of a disease or injury in service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the disabilities are caused or aggravated by or the result of a service-connected disability.  (The Veteran is currently service-connected for TMJ; residuals of a nasal fracture, including a deviated septum; sinusitis; rhinitis; chronic folliculitis; tinnitus; and, bilateral hearing loss.)

d.  If aggravation is shown, the examiner should comment on any evidence of record created prior to the aggravation that shows a baseline of the disabilities prior to the aggravation.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports and statements, the examiner must provide a reason for doing so.

3.  After the completion of the development above, the AMC should schedule the Veteran for VA examinations to determine whether the Veteran now suffers from chronic fatigue syndrome or a headache disability, and whether either is related to reported injuries in service, or was caused or aggravated by a service-connected disability.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide responses to the following:

a.  Are the Veteran's purported fatigue and headaches attributable to a specific diagnosis.   

b.  If either the fatigue and headaches is due to a specific diagnosis, the examiner should opine whether the disabilities are at least as likely as not (50 percent probability or more) caused or aggravated by a disease or injury during active service or a service-connected disability.  (The Veteran is currently service-connected for TMJ; residuals of a nasal fracture, including a deviated septum; sinusitis; rhinitis; chronic folliculitis; tinnitus; and, bilateral hearing loss.)

c.  If aggravation is shown, the examiner should comment on any evidence of record created prior to the aggravation that shows a baseline of the disabilities prior to the aggravation.   

d.  The examiner should opine as to whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.   

e.  If the fatigue and headaches are not due to a specific disease entity, the examiner should indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness possibly related to Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms. 

f.  If the fatigue and headaches represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested, or more specifically, has the disorder been present to a degree of 10 percent.  

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports and statements, the examiner must provide a reason for doing so.

4.  After the completion of the development above, the AMC should schedule the Veteran for VA examinations to determine whether any current bilateral foot disabilities, including Achilles tendonitis, plantar fasciitis, pes planus, and talus spur were incurred in or was caused or aggravated by the Veteran's military service or a service-connected disability.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide responses to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current foot disabilities, including Achilles tendonitis, plantar fasciitis, pes planus, and talus spur had their onset in service or are related to right heel swelling, Achilles tendon strain, or Achilles tendonitis noted in service, or is otherwise the result of a disease or injury in service.   

b.  If the examiner finds that the Veteran's bilateral pes planus is not at least as likely as not related to the injuries documented during the Veteran's first period of active duty, or otherwise a result of a disease or injury in service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that bilateral pes planus was aggravated in service beyond the normal progression of the disease during the Veteran's second period of active service.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports and statements, the examiner should provide a reason for doing so.

5.  After the completion of the development above, the AMC should schedule the Veteran for a VA examination to determine the etiology of the Veteran's current sleep apnea.  The examination should be conducted by a medical doctor or a sleep specialist, and the examiner must not be the examiner who provided the examinations in April 2012.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide responses to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea had its onset in service or is otherwise the result of a disease or injury in service.   

b.  If the examiner finds that the Veteran's sleep apnea is not at least as likely as not related to the injuries documented in service, or otherwise a result of a disease or injury in service, or did not begin in or is the result of the Veteran's service in general, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea disability was either caused or aggravated by a service-connected disability.  (The Veteran is currently service-connected for TMJ; residuals of a nasal fracture, including a deviated septum; sinusitis; rhinitis; chronic folliculitis; tinnitus; and, bilateral hearing loss.)

c.  If aggravation is shown, the examiner should comment on any evidence of record created prior to the aggravation that shows a baseline of the disabilities prior to the aggravation.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's statements and reports, the examiner should provide a reason for doing so.

6.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The Veteran is advised that pursuant to 38 C.F.R. § 3.655 (2013) his failure, without good cause, to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

